Case 2:18-cv-00218-DRH-SIL Document 40 Filed 09/29/20 Page 1 of 3 PageID #: 329




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
HARTCORN PLUMBING AND HEATING, INC.
and LONG ISLAND AND NEW YORK
MECHANICAL CONTRACTORS ASSOC., INC,

                                   Plaintiffs
                                                                ORDER
-against-                                                       18-CV-218 (DRH)

THE TOWN OF OYSTER BAY,

                           Defendant.
-----------------------------------------------------------X

        Presently before the Court is Plaintiff’s motion, dated August 18, 2020, to convert the

preliminary injunction issued against defendant, the Town of Oyster Bay (the “Town”) on

February 7, 2018 to a “permanent injunction and dispose of this case.” (DE 38.) A hearing was

held on the matter on August 24, 2020. For the reasons set forth below, the motion is granted.

Background

        Plaintiffs commenced this action challenging Town of Oyster Bay Code § 93-16.3 which

requires that any and every contractor performing work in the Town for which a permit is

required, must “be a participant in good standing of a qualified apprenticeship program that is

registered with and approved by the New York State Department of Labor . . . [and] that they,

or their sponsor, graduated at least one apprentice from a New York State or United States

Department of Labor approved and registered Class "A" apprenticeship program, in the trade

and/or job title necessary for said construction project, within the 24 months immediately

preceding application for building permit, and at least one apprentice currently registered in a

New York State or United States Department of Labor approved and registered Class "A"




                                                  Page 1 of 3
Case 2:18-cv-00218-DRH-SIL Document 40 Filed 09/29/20 Page 2 of 3 PageID #: 330




apprentice program, as evidenced by a New York State Department of Labor approved Form

AT-401 certificate or similar certificate.”

        Finding that New York Labor Law § 816-b only authorized the imposition of such

conditions where “a governmental entity . . . is to be a direct or indirect party to [a construction]

contract”, this Court preliminary enjoined the Town, “its officers, employees, and agents . . .

from enforcing Town of Oyster Bay Town Code § 93-16.3 with respect to any construction

contract as to which the Town of Oyster Bay is not a ‘direct or indirect party to [the] contract.’”

(DE 18 (quoting N.Y. Labor Law 816-b) (alteration in original).

Entry of a Permanent Injunction

        “The party requesting permanent injunctive relief must demonstrate (1) irreparable harm

(here, a constitutional violation) and (2) actual success on the merits.” Ognibene v. Parkes, 671

F.3d 174, 182 (2d Cir. 2012). “Thus, the standard for a permanent injunction is essentially the

same as for a preliminary injunction, the difference being that the plaintiff must show actual

success rather than a likelihood of success.” American Freedom Defense Initiative v. Metro.

Transp. Auth., 889 F. Supp. 2d 606, 611 (S.D.N.Y. 2012) (citing Amoco Prod. Co. v. Vill. of

Gambell, 480 U.S. 531, 546 n. 12 (1987)). Here, the propriety of Code § 93-16.3 presents a

question of law as to whether that section as presently written comports with N.Y. Labor Law

816-b.1 The Court has already held that it does not. Thus, plaintiffs have demonstrated actual

success on the merits. Under these circumstances, it is appropriate to convert the preliminary

injunction to a permanent one. See American Freedom, 889 F. Supp. 2d at 611; Bronx Household

of Faith v. Bd. of Educ. of City of N.Y., 400 F. Supp. 2d 581, 589–90 (S.D.N.Y. 2005), vacated




1
 At the conference held on August 24, 2020, the parties were asked whether they wished to submit additional
evidence and both parties declined.

                                                  Page 2 of 3
Case 2:18-cv-00218-DRH-SIL Document 40 Filed 09/29/20 Page 3 of 3 PageID #: 331




on other grounds, 492 F.3d 89 (2d Cir. 2007) (converting preliminary injunction to permanent

injunction where record is substantially the same at each stage).

Disposition of the Case

       In both their letter application and at the hearing held thereon, plaintiffs informed the

Court that they wish to dismiss the other claims they have asserted in this action. Defendants do

not oppose that request. Accordingly, all other claims asserted by Plaintiffs are dismissed and

the permanent injunction will be in the form of a final judgment.

       SO ORDERED.

Dated: Central Islip, New York                         s/ Denis R. Hurley
       September 29, 2020                             Denis R. Hurley
                                                      United States District Judge




                                            Page 3 of 3
